In a proceeding under article 78 of the Civil Practice Act, to annul the determination of the Board of Zoning Appeals of the Town of Hempstead, Hassau County, denying petitioners’ application for a special use permit for the construction and operation of a motel on land in a business use district, the board appeals from an order of the Supreme Court, Hassau County, entered July 20, 1961, which granted the petition, annulled the board’s determination and directed it to issue such a special use permit in accordance with petitioners’ application therefor. Order affirmed, with costs. No opinion. Beldock, P. J., Christ, Hill, Rabin and Hopkins, JJ., concur. [29 Misc 2d 933.]